       6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

      (1) Estate of Corben Hunter Jones by and         )
          through Geoheidi LeBlue, as Personal         )
          Administrator and as an individual, and      )
      (2) George Myron Cardinal,                       )
                        Plaintiffs,                    )
                                                       )       Case No.: 21-cv-00294-JFH-JFJ
vs.                                                    )
                                                       )
      (1)   Six Unknown U.S. Marshals Service          )
            Agents;                                    )
      (2)   Darryl LaCounte, Director, Bureau          )
            of Indian Affairs, as to Unknown           )
            Cross-Deputized Lighthorse officer(s);     )
      (3)   Eddy Rice, Sheriff Okmulgee County,        )
            in his official capacity;                  )
      (4)   Vic Regalado, Sheriff Tulsa County,        )
            in his official capacity;                  )
      (5)   Joe Prentice, Chief of Police, City of     )
            Okmulgee, in his official capacity;        )
      (6)   Wendell Franklin, Chief of Police, City of )
            Tulsa, in his official capacity;           )
      (7)   Steve Norman, Chief of Police, City of     )
            Henryetta, in his official capacity;       )
      (8)   Colonel Brent Sugg, Chief of Patrol,       )
            Oklahoma Highway Patrol,                   )
            in his official capacity;                  )
      (9)   John Does 1-6, State Law enforcement       )
            officers not acting as U.S. Marshals,      )
            in their individual capacity;              )
                                                       )
                             Defendants.               )

                                 Attorney Lien Claimed Complaint

            COMES NOW the Plaintiffs, Geoheidi LeBlue as Personal Representative of the Estate

of Corben Hunter Jones, and individually, and George Myron Cardinal, individually, by and

through their attorney of record, Howard M. Berkson, Esq., of Boston Avenue Law, PLLC and for

this, their petition, allege and state the following to-wit:




                                             Page 1 of 17
        6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 2 of 17




                                        I.      Introduction

          1.     The Plaintiffs file this Bivens 1 action against unknown agents of the U.S. Marshals

Service (hereinafter “USMS” or “Marshals Service”) seeking relief for the violations of their

constitutionally protected rights, including, but not limited to, false imprisonment, and the use of

excessive force resulting in death.

          2.     The Plaintiffs file this Bivens action against unknown agents of the Bureau of Indian

Affairs (hereinafter “BIA” or “Bureau”) seeking relief for the violations of their constitutionally

protected rights, including, but not limited to, false imprisonment, and the use of excessive force

resulting in death.

          3.     The Plaintiffs similarly seek remedies, including monetary damages and punitive

damages, from the John Doe defendants as unknown state law enforcement officers of the

Defendants, Okmulgee Sheriff’s Department (hereinafter “OSD” or “Okmulgee Sheriff”), Tulsa

Sheriff’s Department (hereinafter “TSD” or “Tulsa Sheriff”), Okmulgee Police Department

(hereinafter “OPD” or “Okmulgee Police”), Tulsa Police Department (hereinafter “TPD” or “Tulsa

Police”), Henryetta Police Department (hereinafter “HPD” or “Henryetta Police”), Oklahoma

Highway Patrol (hereinafter “OHP” or “Highway Patrol”), who were not deputized, or acting, as

U.S. Marshals, and were acting in their role as State law enforcement officers.

          4.     The Plaintiffs additionally seek remedies, including monetary damages from the

Employers of the John Doe defendants, by naming the final policy makers thereof in their official

capacity, of the Defendants, Okmulgee Sheriff, Tulsa Sheriff, Okmulgee Police, Tulsa Police,

Henryetta Police, and Highway Patrol any of whom were not deputized, or acting, as U.S.

Marshals, and were acting in their role as State law enforcement officers.



1
    Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).


                                             Page 2 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 3 of 17




       5.       All of the above defendants, either acting under authority of federal, and/or state

law, deprived the plaintiffs herein of their valuable, and fundamental, constitutional rights secured

via the Fourth Amendment to the United States Constitution, federal and state common and

statutory law, inclusive of, but not limited to 42 U.S.C §§ 1983, 1988.

                                 II.     Jurisdiction and Venue

       6.       This is a civil action seeking damages against Defendants Six Unknown U.S.

Marshals Service Agents, BIA, OSD, TSD, OPD, TPD, HPD, and OHP for committing acts under

color of law depriving Mr. Jones and Mr. Cardinal of their rights secured by the Constitution and

Laws of the United States of America.

       7.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(a)(3), to

secure protection of, and to redress, deprivations of rights secured by the Fourth and/or Fourteenth

Amendments to the United States Constitution, as enforced by 42 U.S.C. §§ 1983, 1988 which

provides for the protection of all persons in their civil rights, and the deprivation of rights under

color of law.

       8.       The jurisdiction of the Court is also invoked under 28 U.S.C § 1331, to resolve a

controversy arising under the Constitution and laws of the United States, particularly the Fourth,

and/or Fourteenth Amendments to the United States Constitution and 42 U.S.C. §§ 1983, 1988.

       9.       Notice was properly given under the Oklahoma Governmental Tort Claims Act

(“GTCA”), 51 O.S. § 151 et. seq. The events complained of herein occurred on or about November

6, 2019. Notice, as required 51 O.S. § 156 within one (1) year of the date of loss, was properly

mailed to the agents for OSD, TSD, OPD, TPD, HPD, OHP, and the John Doe defendants on

October 28, 2020.




                                           Page 3 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 4 of 17




       10.     The city of Tulsa, Tulsa County, and Okmulgee County failed to further

acknowledge, or deny, said notice. Therefore, by operation of law under 51 O.S. § 157 ninety (90)

days later, on or about February 9, 2021, deemed denial occurred. The GTCA provides that any

state law cause of action therein must be brought by one-hundred and eighty (180) days following

denial, or deemed denial, of the claim.

       11.     The Oklahoma Highway Patrol, ex rel the State of Oklahoma, outright denied said

notice on February 16, 2021. The GTCA provides that any state law cause of action therein must

be brought by one-hundred and eighty (180) days following denial of the claim.

       12.     The Cities of Okmulgee and Henryetta outright denied said notice on January 22,

2021. The GTCA provides that any state law cause of action therein must be brought by one-

hundred and eighty (180) days following denial of the claim.

       13.     Notice was properly given under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 2681 to 2680. The events complained of herein occurred on or about November 6, 2019. Notice,

within one (1) year of the date of loss, was properly mailed to the agents for the USMS and BIA

defendants on October 28, 2020. The same was acknowledged by BIA and USMS, with USMS

being designated as the responding agency, and assigned the identifier OGC # 52602.

       14.     No further communication from the responding agency, USMS, as of this date.

Therefore, pursuant to the deemed denied doctrine by the USMS not issuing a decision within six

(6) months of the notice. Thereafter a lawsuit may be filed at any time, even if a later administrative

denial is to follow. As of the date of filing this complaint the claims made herein is properly

deemed denied allowing this action to proceed.

       15.     Therefore, this action being timely filed, and this Court having original jurisdiction




                                            Page 4 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 5 of 17




over the claims and controversies herein, also has supplemental jurisdiction over the related state

law tort and constitutional claims under 28 U.S.C. § 1367.

       16.     Venue is proper in this District under 28 U.S.C. § 1391(b), because a substantial

part of the events, or omissions, constituting the unlawful acts complained of herein, and giving

rise to Ms. LeBlue and Mr. Cardinal’s claims occurred in the City of Henryetta, Okmulgee County,

State of Oklahoma, which is within the Eastern District of Oklahoma.

                                           III.    Parties

       17.     Corben Hunter Jones (deceased) was a 20-year-old male, whose life was lost by

manner of homicide on November 6, 2019. Mr. Jones resided with his maternal grandfather,

George Myron Cardinal, at 11505 Chestnut Rd., Henryetta, OK 74437. Mr. Jones instantly died

from multiple gunshot wounds from an excessive, and unnecessary, volley of gunfire inside his

home. Administrator of the Estate Geoheidi LeBlue acts on his behalf and in his stead.

       18.     Geoheidi LeBlue is the natural mother of Mr. Jones who resides at 808 N. Ash

Ave., Sand Springs, OK 74063.

       19.     George Myron Cardinal is Mr. Jones’ maternal grandfather who owns, and lives at,

11505 Chestnut Rd., Henryetta, OK 74437 and was there when Mr. Jones’ homicide occurred.

       20.     The individual defendants of the U.S. Marshals Service are presently unknown

agents of the USMS. As the Agents were part of the “Eastern District Violent Crimes Fugitive

Task Force” they may be permanent employees of the United States Department of Justice – U.S.

Marshals Service, or state, or local, or tribal officers deputized to act as U.S. Marshals as a part of

the Task Force.

       21.     The USMS is a federal law enforcement agency within the U.S. Department of



                                            Page 5 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 6 of 17




Justice (hereinafter “DOJ). See 28 U.S.C. § 561.

       22.     At all relevant times herein the unknown agents of the USMS acted under color of

federal law.

       23.     The individual defendants of the BIA are presently unknown agents of the BIA. On

information and belief, the Agents were part of the “Eastern District Violent Crimes Fugitive Task

Force” they may be permanent employees of the United States Bureau of Indian Affairs, or, Tribal

Police of the Muscogee (Creek) Lighthorse police, deputized to act as BIA police and/or as U.S.

Marshals.

       24.     At all relevant times herein, the unknown agents of the BIA acted under color of

federal law.

       25.     The defendants OSD, TSD, OPD, TPD, HPD, and OHP, named by their final policy

maker herein in their respective individual capacities, are the employers of the non-federal

personnel and the unknown John Doe defendants who, upon information and belief, deprived the

plaintiffs of protected civil rights. Each of the OSD, TSD, OPD, TPD, HPD, and OHP are agencies

of the State of Oklahoma body politic, and are governmental bodies, or agencies, formed and

incorporated pursuant to the laws of the State of Oklahoma.

       26.     At all relevant times the final policy makers of the OSD, TSD, OPD, TPD, HPD,

and OHP, and the named John Doe defendants acted under color of state law.

       27.     At all times, Defendant Eddy Rice, was the Sherriff of Okmulgee County; on

information and belief, he is a resident of Okmulgee County, State of Oklahoma, and acts as a final

policy maker for the Okmulgee County, Oklahoma, Sherriff’s Office, for decisions and conduct

regarding polices, customs, and conduct of the Sheriff’s Office’s Deputies. Rice is being sued in



                                           Page 6 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 7 of 17




his official capacity as final policy maker. Rice is, and was, at all times pertinent hereto,

responsible for adopting, approving, ratifying, and enforcing the rules, regulations, policies,

practices, procedures, and/or customs that violated the Plaintiffs’ rights as set forth in this

Complaint.

       28.     At all times, Defendant Vic Regalado, was the Sherriff of Tulsa County; on

information and belief, he is a resident of Tulsa County, State of Oklahoma, and acts as a final

policy maker for the Tulsa County, Oklahoma, Sheriff’s Office, for decisions and conduct

regarding polices, customs, and conduct of the Sheriff’s Office’s Deputies. Regalado is being sued

in his official capacity as final policy maker. Regalado is, and was, at all times pertinent hereto,

responsible for adopting, approving, ratifying, and enforcing the rules, regulations, policies,

practices, procedures, and/or customs that violated the Plaintiffs’ rights as set forth in this

Complaint.

       29.     At all times, Defendant Joe Prentice, was the Chief of Police for the City of

Okmulgee; on information and belief, he is a resident of Okmulgee County, State of Oklahoma,

and acts as a final policy maker for the Okmulgee Police Department, for decisions and conduct

regarding polices, customs, and conduct of the Okmulgee Police Department’s officers. Prentice

is being sued in his official capacity as final policy maker. Prentice is, and was, at all times

pertinent hereto, responsible for adopting, approving, ratifying, and enforcing the rules,

regulations, policies, practices, procedures, and/or customs that violated the Plaintiffs’ rights as

set forth in this Complaint.

       30.     At all times, Defendant Wendell Franklin, was the Chief of Police for the City of

Tulsa; on information and belief, he is a resident of Tulsa County, State of Oklahoma, and acts as

a final policy maker for the Tulsa Police Department, for decisions and conduct regarding polices,


                                           Page 7 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 8 of 17




customs, and conduct of the Tulsa Police Department’s officers. Franklin is being sued in his

official capacity as final policy maker. Franklin is, and was, at all times pertinent hereto,

responsible for adopting, approving, ratifying, and enforcing the rules, regulations, policies,

practices, procedures, and/or customs that violated the Plaintiffs’ rights as set forth in this

Complaint.

        31.     At all times, Defendant Steve Norman, was the Chief of Police for the City of

Henryetta’ on information and belief, he is a resident of Okmulgee County, State of Oklahoma,

and acts as a final policy maker for the Henryetta Police Department, for decisions and conduct

regarding polices, customs, and conduct of the Henryetta Police Department’s officers. Norman is

being sued in his official capacity as final policy maker. Norman is, and was, at all times pertinent

hereto, responsible for adopting, approving, ratifying, and enforcing the rules, regulations,

policies, practices, procedures, and/or customs that violated the Plaintiffs’ rights as set forth in this

Complaint.

        32.     At all times, Defendant Colonel Brent Sugg, was the Chief of Patrol for the

Oklahoma Highway Patrol; on information and belief, he is a resident of Oklahoma County, State

of Oklahoma, and acts as a final policy maker for the Oklahoma Highway Patrol, for decisions and

conduct regarding polices, customs, and conduct of the Oklahoma Highway Patrol’s officers. Sugg

is being sued in his official capacity as final policy maker. Sugg is, and was, at all times pertinent

hereto, responsible for adopting, approving, ratifying, and enforcing the rules, regulations,

policies, practices, procedures, and/or customs that violated the Plaintiffs’ rights as set forth in this

Complaint.

        33.     All defendants created, condoned, participated in, and/or covered up, by their

actions or inactions, the unlawful acts about which the plaintiff’s complain.


                                             Page 8 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 9 of 17




                                    IV.     Factual Allegations

       34.     On 17 July, 2019, Okmulgee County Case no. CF-2019-157 was filed along with

an affidavit of probable cause (the “Okmulgee Case”). A warrant of arrest was issued for

Defendant Corben Hunter Jones. CF-19-157 alleging Jones attempted to steal a go-cart. Jones

bargained for the go-cart in a trade with a minor. Upon delivering his consideration to the minor’s

residence, he chained the go-cart to his tractor in order to retrieve it. Adults came out of the

residence and refused to honor the trade. Defendant jones unchained the go-cart and left. On 10

October, 2019, the case was passed to 3 December. On 3 December, 2019, the case was dismissed

due to the homicide of Corben Jones on 6 November 2019.

       35.     Also on 17 July, 2019, Tulsa County Case no. CF-2019-3344 was filed, charging

Jones with one count of lewd molestation (the “Tulsa Case”). According to the probable cause

affidavit, Jones allegedly touched his sister on the breast on the outside of her clothing.

       36.     Corben was mortally wounded, ruled a death by homicide, by multiple gunshot

wounds which were caused by defendants.

       37.     The homicide occurred inside Cardinal’s home.

       38.     Corben’s tragic and untimely death occurred at approximately 8:45 pm on 6

November, 2019.

       39.     Corben was with his maternal grandfather, George Myron Cardinal, at Cardinal’s

home, where Jones also lived. The home is located at 11505 Chestnut Road, Henryetta, OK 74437.

       40.     At around 8:00 p.m. on the night of Corben’s death, it was dark outside. The door

to the home was open approximately two feet. Cardinal was watching television and Jones was in

his bedroom talking on the phone with his fiancé.




                                            Page 9 of 17
    6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 10 of 17




       41.     Eventually, Cardinal noted several vehicles outside his residence, some of which

were operating emergency vehicle lights.

       42.     Consequently, Cardinal went to the front door and more fully opened it. There,

immediately outside his door, Cardinal was confronted by five or six law enforcement officers in

military-style outfits and equipment.

       43.     Those law enforcement officers pulled Cardinal out of the house and threw him off

the porch, injuring his hip. Other officers handcuffed Cardinal and detained him in the front yard.

During his detention, Mr. Cardinal was bullied and not allowed to contact a lawyer or allowed to

voluntarily give a statement about the incident in his home.

       44.     Shortly after throwing Mr. Cardinal from his own porch, the officers at the front

door began entering his home.

       45.     Almost immediately, shots erupted. The first burst of gunfire involved several

shots. The second burst of gunfire was around half as long. Several individual shots were fired in

the moments thereafter.

       46.     Cardinal did not hear any warnings or identification statements by the officers in

the house prior to their gunfire.

       47.     Cardinal noted law enforcement individuals present were labeled U.S. Marshals.

       48.     Cardinal noticed some of the law enforcement personnel had other agency patches

on their uniforms, separately from and in addition to their U.S. Marshals labels. On information

and belief, also present were law enforcement officers from a variety of Oklahoma agencies

including the Henryetta Police Department, the Okmulgee County Sheriff’s department, the

Okmulgee Police Department, The Tulsa County Sheriff’s Department, and the Tulsa Police

Department, along with troopers from the Oklahoma Highway Patrol and officers with the Creek




                                           Page 10 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 11 of 17




Nation Lighthorse.

        49.     On information and belief, the Creek Nation Lighthorse officers are believed to be

cross-deputized with the Bureau of the Interior and/or the U.S. Marshals Service.

        50.     The officers’ gunfire resulted in seven entrance wounds and four exit wounds on

Jones’ body, which caused the death of Corben Jones.

        51.     There was a hearing in the Okmulgee case less than four weeks after the warrant

team killed Corben. Corben had never been late or absent from Court in that case: there was no

reason to serve him at his home.

        52.     The officers responsible for the death of Corben Jones were unreasonable and

excessive in their use of force because a reasonable officer in the same circumstances would not

have killed Corben Jones.

        53.     On information and belief, Jones’ death was facilitated in part by policies,

procedures, and/or customs that rise to the level of policies or procedures, promulgated or

permitted by the relevant policymaking individuals of the various agencies involved in this

tragedy.

        54.     On information and belief, the policy and practice of the USMS of deputizing local

law enforcement officers as U.S. Marshals for the purposes of warrant sweeps allows local officers

to act with greater protection from being held accountable, allowing more violence, more homicide

deaths of fugitives, and to provide less accountability for said officers.

        55.     On information and belief, this policy and practice of federally deputizing local

officers as U.S. Marshals to hunt fugitives on local rather than on federal warrants results in the

local, cross-deputized officers being far more likely to use their weapons to execute the people

they are to serve or arrest.



                                           Page 11 of 17
    6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 12 of 17




       56.     On information and belief, the use of deadly force by these cross-deputized local

officers is a direct result of the much looser rules of the USMS on the use of deadly force, lack of

a policy of de-escalation or exhaustion of other remedies before use of deadly force, rules allowing

the firing into cars and other areas where there may be innocent bystanders, and the non-use of

body cameras as compared to the rules the officers are bound to by their local agencies.

       57.     Mr. Cardinal was not charged with any crime.

       58.     Despite his pleas for information about what had occurred in the home, the

unknown agents refused to provide Cardinal any information.

       59.     Corben’s premature death dramatically and emotionally affected LeBlue and

Cardinal.

       60.     At no time prior to the filing of this action have any of the defendants herein

provided information on any substantive investigation conducted to determine if the agents’ use

of force herein was proper.

       61.     In the absence of forensic, or other corroborating evidence to support the

Defendants’ version of events, it is evident that Cardinal was falsely imprisoned, and otherwise

deprived of his Fourth Amendment rights without probable cause. Further, it is evident the agents

used excessive and unreasonable force against Cardinal and Corben.

       62.     The facts and circumstances related to the events in the Cardinal home on 6

November, 2019 clearly establish that OSD, TSD, OPD, TPD, HPD, and OHP have failed to

properly train their employees and that such failure has resulted in the deprivation of the plaintiff’s

rights, and the rights of citizens those public entities are mandated to protect and serve.

       63.     As the direct and proximate cause of the defendants’ herein unlawful actions and/or



                                            Page 12 of 17
    6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 13 of 17




inaction, the Plaintiffs’ have suffered injury, including death, depression, pain and suffering,

emotional distress, embarrassment, and loss of familial companionship.

     Count I – 4th Amendment Violations by unknown USMS Agents and BIA Agent(s)

       64.      The allegations contained in all preceding paragraphs are hereby incorporated by

reference as though fully set forth herein.

       65.      In relevant part the Fourth Amendment provides: “The right of the people to be

secure in their persons, houses, paper, and effects, against unreasonable searches and seizures,

shall not be violated.”

       66.      The defendants are liable to plaintiffs for violating their 4th Amendment rights as

evidenced by the facts alleged herein.

       67.      The agents are also liable for their conspiracy to cover-up and hide their mis-deeds

as alleged herein.

       68.      The agents affirmatively have acted to conceal facts about the events complained

of herein to protect themselves from a potential civil lawsuit.

       69.      Evidence of the agents’ conspiratorial actions is evident from the facts herein,

which show:

             a. The existence of an express of implied agreement among the defendants to deprive

                plaintiffs of their constitutional rights;

             b. The actual depravation of those constitutional rights occurred.

                Count II – 4th Amendment Violations by John Doe State Actors

       70.      The allegations contained in all preceding paragraphs are hereby incorporated by



                                              Page 13 of 17
    6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 14 of 17




reference as though fully set forth herein.

         71.      The John Doe law enforcement officers of OSD, TSD, OPD, TPD, HPD, and OHP

are liable to plaintiffs under 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the

United States Constitution for their unlawful acts as alleged herein.

               Count III – Municipal Liability OSD, TSD, OPD, TPD, HPD, and OHP

         72.      The allegations contained in all preceding paragraphs are hereby incorporated by

reference as though fully set forth herein.

         73.      The John Doe defendants, at all times relevant hereto, were acting in their capacities

as deputies and police officers, in and for, the named local and state agencies, under color of

statutes, ordinances, customs, and usage, of their respective departments.

         74.      The following policies and procedures, among others that will be developed in

discovery, informal customs, or practices, are so persistent and widespread, that they are standard

operating procedure for the named agencies:

         a.       Use of excessive, and unreasonable, force, including deadly force in apprehension

of fugitives;

         b.       Use of improper, and unconstitutional, detention procedures, detaining persons

under false pretense, to hide constitutional violations from parties present at the time of a warrant

sweep;

         c.       Deputies and Officers using false, misleading, or deceptive information when

excessive force has been used to justify and cover their actions;

         d.       Tolerating Officers and Deputies who use unreasonable and excessive force against

a subject or suspect;

         e.       Officers and deputies failing to properly secure a scene where a homicide death has


                                              Page 14 of 17
     6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 15 of 17




occurred as the result of the Officer or Deputy’s use of excessive force;

        75.     On information and belief, there is an affirmative link between the aforementioned

acts and omissions of Defendants and the informal customs, or practices, of their respective

agencies. Theses Customs or practices are the direct cause in fact of the plaintiffs herein

constitutional injuries.

        76.     Further, the named agencies are responsible for the adequate training and

supervision of their Officers and Deputies, who have participated, conspired, and acted in concert

in causing the above complained of constitutional deprivations suffered by Plaintiff and others.

The training for preservation of Constitutional protections, on excessive force, are designed to

protect the Constitutional rights of citizens while in performance of the Officers or Deputies’

duties. Supervision allows for oversight and correction of constitutionally infirm behavior and

practices. The named state and local agencies have failed to adequately train, and/or supervise its

Officers and Deputies relating to the use of force and on Fourth Amendment protections afforded

to citizens under the Constitution of the United States of America. There is a clear, and obvious,

need to adequately train and supervise both uniformed, and supervising, Officers and Deputies to

assuage such obvious consequences of Fourth Amendment violations.

        77.     The named state and local agencies and their named final policymakers, knew, or

should have known, the obvious result of the maintenance of the aforementioned actions, inactions,

and/or omissions would be substantially certain Constitutional violations like those suffered by the

plaintiffs. The named state and local agencies consciously chose to disregard this glaring risk.

        78.     As the direct and proximate cause of the named state and local agencies herein

unlawful actions and/or inaction, the Plaintiffs’ have suffered injury, including death, depression,

pain and suffering, emotional distress, embarrassment, and loss of familial companionship.



                                          Page 15 of 17
    6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 16 of 17




              Count IV – Wrongful Death 12 O.S. § 1053 et. Seq. John Doe Actors

       79.      The allegations contained in all preceding paragraphs are hereby incorporated by

reference as though fully set forth herein.

       80.      On information and belief, the actions of the John Doe defendants as alleged above

were intentional, reckless, and/or negligent.

       81.      The John Doe defendants had a duty to Corben to use reasonable efforts in the

conduct of their official duties to avoid any unnecessary and/or unreasonable harm to him.

       82.      The John Doe defendants breached their duty to the decedent to use reasonable

efforts in the conduct of their official duties to avoid any unnecessary and/or unreasonable harm

to the decedent, which directly and proximately was the cause of Corben’s death.

       83.      The John Doe defendants are liable to Corben’s estate, and survivors, for all

damages available to them under the Oklahoma wrongful death statute.

       84.      These damages include, but are not limited to:

             a. medical and burial expenses;

             b. mental pain and anguish suffered by Corben;

             c. pecuniary losses to his survivors;

             d. grief and loss of companionship;

             e. punitive and exemplary damages

                                         Prayer for Relief

       WHEREFORE, premises considered the plaintiffs respectfully request that this Court:

             a) Enter a declaratory judgment that the defendant’s actions, as complained of herein,


                                              Page 16 of 17
6:21-cv-00218-KEW Document 2 Filed in ED/OK on 07/20/21 Page 17 of 17




        in causing the homicide death of Corben, and detaining Cardinal, violated the

        plaintiffs’ rights, as secured by the U.S. Constitution and federal and state statutes;

     b) Award compensatory damages to the plaintiffs in an amount exceeding

        $1,500,000.00 for violation of the plaintiffs’ constitutional and state law rights as

        alleged herein;

     c) Award punitive damages, as allowed by state and/or federal law to plaintiffs;

     d) Award any, and all, equitable or monetary relief that the Court deems appropriate,

        including, but not limited to, pre and post-judgment interest;

     e) Award to plaintiffs reasonable attorney’s fees and reimbursement of the costs of

        litigation; and,

     f) Award any, and all, other relief this Court deems proper and just.

        Respectfully Submitted
        Boston Avenue Law, PLLC


            /s/ Howard Berkson
        Howard M. Berkson, Esq.
        OBA # 31482
        401 S. Boston
        Suite 500
        Tulsa, OK 74103
        Tel: 539-777-1287
        Facsimile: 405-509-7100
        Howard@BostonAvenueLaw.com
        Attorney for Plaintiffs


        ATTORNEY’S LIEN CLAIMED


        JURY TRIAL DEMANDED




                                    Page 17 of 17
